Citation Nr: 1629417	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by: Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from December 1979 to December 1983.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2012, the Board remanded the two issues currently on appeal, along with several other issues that were previously on appeal, to the Agency of Original Jurisdiction (AOJ) for additional development.  In May 2015, the Board issued a decision that, in pertinent part, denied service connection for a bilateral shoulder disability and a neck disability on the merits.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court), to the extent that it denied service connection for a bilateral shoulder disability and a neck disability.  In a February 2016, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans Affairs, vacated the Board decision with regard to these two issues, and remanded the matter to the Board for compliance with the terms of the Joint Motion.  

The 2016 Joint Motion indicated that the Veteran was no longer appealing the issues of service connection for residuals of a fracture of the coccyx and a bilateral hand disability, which the Board had denied in the May 2015 decision.  

The 2016 Joint Motion further noted that the issue of service connection for a bilateral hip disability, which the Board had remanded in May 2015, was not before the Court.  The AOJ granted service connection for bilateral hip disabilities in May 2015 and March 2016 rating decisions.  Thus, they are no longer before the Board.

The Veteran and his mother testified at a Board hearing at the RO in December 2011; a copy of the hearing transcript is of record.  In March 2016, the Board advised the Veteran that the Veterans Law Judge who conducted his hearing is currently unavailable to participate in a decision in this appeal, and that he could request a hearing before another Veterans Law Judge.  In June 2016, the Veteran's attorney representative for his appeal indicated that the Veteran did not desire another hearing in this matter.  Thus, the Board may proceed with case review.

Additional development is required.  Therefore, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his behalf.


REMAND

The Veteran has claimed service connection for bilateral shoulder disabilities and a neck disability, either as directly due to a documented motor vehicle accident (MVA) during service in November 1983, or as secondary to his service-connected low back disability.  The Joint Motion focused on a February 2013 VA examiner's opinions that these conditions were not directly related to the MVA during service, finding that the rationale was inadequate.  However, further review of the claims file indicates that the medical opinions regarding secondary service connection were also inadequate.  Thus, a remand is required for new opinions and other development.

The Veteran's service treatment records reflect that his evaluation for separation from service was conducted on November 18, 1983, at which point he denied any problems and no clinical abnormalities were found.  However, he received emergency treatment for the MVA at issue one day later, on November 19, 1983.  The Veteran reported being thrown from a vehicle after hitting a tree, and he was noted to have multiple injuries.  As pertinent to this appeal, the Veteran complained of pain in his "upper back on the left side," left scapular pain, mild shoulder pain in the deltoid area, and head pain.  On November 21, the Veteran reported pain on the right side of his back for two days since the MVA; the right side of his back was very painful and tender.  The assessments included contusions on the right side of the throat and on the left shoulder.  There is no indication of subsequent treatment records or evaluations prior to his discharge from service on December 2, 1983.  
	
The Veteran has reported that he was thrown from the jeep in 1983 and rolled over.  He testified during the 2011 hearing that he was "basically in bed ... [a]nd not getting up" during his last few weeks in service and that, after service, he "just kind of laid around a lot and-and suffered for a while until I got a little better."  

Similar to the Veteran's reports, his mother testified during the 2011 hearing that, after being was discharged from service, the Veteran "was in bad shape" and would just lay around.  She did not remember any specifics as to the Veteran's complaints at that time, but she remembered that he did not have any problems prior to service.  She stated that the Veteran had been having problems ever since service and had worsened over time.  The claims file also includes several lay witness statements in August 2013 from the Veteran's family and friends, which described their observations of his pain in the neck, shoulders, back, and other areas over the years.

During the 2011 hearing, the Veteran reported that he did not seek treatment immediately after service or until approximately 3-4 years later, or around 1986 or 1987.  He stated that he believed he was first treated at the Temple VA facility, then he did not seek treatment for a while, and then he was treated at the Dallas VA facility for several years.  Regarding treatment, in his 2006 VA claim, the Veteran identified treatment at VA facilities in Dallas, Temple, and Waco, Texas, beginning in 1992.  In a 2016 claim, he identified VA treatment in Dallas since 1990.

During the 2011 hearing, the Veteran denied any other injuries to his neck or shoulders after service.  He stated that he "may have hit a car" but that he believed most of the impact was to the car, whereas he believed most of the impact during the MVA in service was to himself because he was thrown and hit the ground.  The Veteran testified that no doctor had ever specifically related to his shoulder or neck problems to the MVA during service.  However, the Veteran indicated that a doctor had told him orally that, if he did not have problems prior to the 1983 accident, then his shoulder and neck problems "more than likely" came from that accident. 

As noted in prior Board remands, in addition to his 1983 MVA, the Veteran has repeatedly reported post-service MVAs in 1992, 1997, and 2005; as well as being involvement in boxing including being knocked unconscious at age 41 (or around 2003).  See, e.g., VA records in April 2000 (reporting MVAs), August 2004 (reporting progressive right shoulder pain for one year worse with activity, no overuse except of "occ[asional] boxing" and that he "felt a pop recently" after which his pain become worse); VA examinations in October 2007, May 2008.  In an April 2000 VA treatment record the Veteran reported wrecks in 1992 and 1997, and stated that the 1997 wreck had aggravated his hip pain.  During the October 2007 VA general medical examination, the Veteran described his MVA in 1992 as being "hit broadside by another car which temporarily worsened his back problem," after which he indicated that he "returned to his normal steady state."  In an August 2013 report of contact with the AOJ, however, the Veteran stated that he did not have a MVA in 1992, and that prior reports in this regard were incorrect.

The Veteran has also reported long-term work as an auto-mechanic, as well as periods of other physical employment.  For example, during an October 2007 VA examination, the Veteran summarized his post-service employment as working in logging on and off for about 10 years; as an auto mechanic in 1987; doing construction work in 1992; and again as an auto mechanic from 1992 through 2001.  

The AOJ previously obtained private emergency and orthopedic treatment records for the Veteran's October 2005 MVA and follow-up through April 2006.  The Veteran reported at that time that he had been struck by a deer on the left leg while riding his motorcycle, that he did not wreck or fall off his motorcycle, and that he did not injure anything except for his left leg.  He reported a past medical history of back pain.  He underwent surgery to repair a broken left tibia/fibula fracture.  

The last Board remand directed the AOJ to attempt to obtain any outstanding records of treatment.  A June 2013 report of contact reflected that the Veteran did not plan to send any additional treatment records from VA or other facilities, but that he would submit lay statements from family and friends, which were received in August 2013.  In an August 2013 letter, the AOJ requested the Veteran to identify the providers from which he received treatment for MVAs in 1992 and 1997, as well as any other possible past injuries that may have affected his joints.  The Veteran did not respond in writing to this request; and an August 2013 report of contact noted that the Veteran indicated that he had no more evidence to provide.  

The AOJ obtained treatment records from the Shreveport VA facility from November 2007 through April 2011.  See October 2013 report of contact with response from Shreveport VAMC noting that he did not start treatment at that facility until November 2007.  However, the AOJ only obtained partial records from the VA systems in North Texas (including Dallas and Tyler) and Central Texas (including Marlin, Temple, and Waco).  See June 2013 report of contact.  In particular, the AOJ obtained records from the Dallas VAMC dated from April 2000 through December 2015, but received a negative reply from this facility in October 2013 as to any records dated prior to December 2000.  Further, the AOJ obtained records dated from April 2000 to December 2000, and a single September 1995 treatment record, from the Central Texas system.  An April 2000 VA record noted that the Veteran had not been seen at that facility since 1995.  Records dated in November 2012 from Waco or Temple were related to a VA examination.  An October 2013 report of contact reflects that the AOJ informed the Veteran of the unavailability of any VA treatment records dated prior to December 2000 from any facility other than Temple, and that Dallas and Shreveport had sent all available records.  The Veteran responded that he did not have possession of other records.

The Board notes that the last VA treatment records in the claims file were printed in March 2016, and were dated through December 2015.  Any updated treatment records for the Veteran's shoulders and neck should be associated with his claims file, as they may contain relevant information as to secondary service connection.

During the 2011 Board hearing, the Veteran and his representative noted that his service treatment records only mentioned his left shoulder and head pain.  The Veteran testified that his shoulders "got a little better" as time went on and "would come and go," and that his shoulder pain eventually "came and never left."  The Veteran further testified that he first noticed neck problems approximately 7 years after service around 1990.  He asserted that his neck problems were related to his in-service MVA service because he had already been having shoulder problems, and he had hit his head when he flipped head over heels during the 1983 MVA.  The Veteran indicated that all of his claimed conditions would "come and go" at first, and that they became more frequent and longer lasting over time.   

The Veteran was provided several VA examinations.  For the shoulders, a May 2008 VA examiner reviewed the claims file and diagnosed as myofascial pain, strain.  The Veteran reported that his shoulders felt "sore, tight, achy, like [he had] been carrying something" off and on.  He denied any specific injuries, but reported a history of MVAs during service in 1983 and after service in 1992 and 1997, as well as mechanic work.  He avoided strenuous recreational activities due to feeling achy and multiple skeletal conditions.  This examiner opined that the Veteran's "pain on his tail bone (lower back condition) [was] not the cause of [his] bilateral shoulder ... conditions."  The examiner reasoned that the Veteran had three MVAs that "might cause jarring [of] the joints" and had also worked as a mechanic.  This examiner did not address the aggravation prong of secondary service connection.  

For the neck, the May 2008 examiner diagnosed cervical spine strain myofascial type pain; X-rays were requested for chronic off and on neck and upper back stiffness, resulting in findings including mild to moderate anterior osteophyte formation involving C5-C6 and C6-C7.  The Veteran reported off and on cervical spine pain, which was usually brought on by strenuous activities like working under cars or lifting.  He denied a specific injury but reported his history of three MVAs and mechanic work.  This examiner opined that the Veteran's cervical spine condition was "not the result of his lower back (pain in the tail bone) condition.  No rationale was given, and this examiner did not address secondary aggravation.  

The Veteran was evaluated by another VA examiner for the shoulders in December 2008.  This examiner initially noted that the claims file was not available for review, but he provided an addendum in April 2009 after reviewing the claims file.  In December 2008, the Veteran reported a history of bilateral shoulder pain since service after the MVA in 1983.  He stated that he did well for a while after discharge from service in December 1983, with intermittent pain in his left shoulder every 2-3 months lasting for a few days, but that this pain became worse in the 3-4 years prior to this VA examination, with constant pain.  The examiner diagnosed degenerative joint disease of the shoulders, although there were no X-rays associated with this report.  This examiner opined that the Veteran's shoulder condition was less likely than not related to his service, noting that he had a history of MVAs following service.  In the April 2009 addendum after claims file review, this examiner reiterated his conclusion that the Veteran's current left shoulder condition was less likely than not related to a MVA during service.  This examiner reasoned that STRs showed a normal examination and no complaints for the Veteran's left shoulder on November 18, 1983.  However, as this was prior to the Veteran's 1983 MVA and did not reflect consideration of lay reports as to symptoms, it is inadequate.  

The Veteran was last examined for his shoulders and neck in February 2013.  That examiner gave an opinion that the Veteran did not have a current shoulder disability, and that there was no evidence of any shoulder condition that was at least as likely as not related to his military service.  The examiner stated there was a lack of evidence in the Veteran's service treatment records relating anything in service to a current shoulder condition.  However, as noted in the Joint Motion, a previous VA examination report reflected a diagnosis of degenerative joint disease of the shoulders.  As noted above, the December 2008 VA examiner diagnosed degenerative joint disease of the shoulders.  Although there were no X-rays associated with this report, a July 2000 VA treatment record noted that a bone scan showed shoulder degeneration.  Additionally, the 2013 examiner's rationale did not reflect consideration of all pertinent medical history, including service treatment records that noted a contusion to the Veteran's left shoulder following a MVA.  

For the neck, the February 2013 VA examiner recorded a diagnosis of degenerative joint and degenerative disc diseases of the cervical spine.  However, the Joint Motion stated that this examiner's opinions that the current disability was less likely as not related to service was inadequate because the examiner did not provide any explanation for the negative etiology opinion.  The February 2013 examiner's report noted that there was nothing in the Veteran's service treatment records about a neck condition, and no evidence in the service records to link a current neck condition to service or to the jeep accident.  However, the examiner's opinion did not reflect consideration of the records noting head pain and a throat contusion in 1983.

In a September 2013 addendum report, the February 2013 VA examiner further opined that the Veteran's current bilateral shoulder condition and neck conditions were less likely as not related to or the result of, or aggravated by, his service-connected low back (lumbosacral spine) condition.  The examiner reasoned that the shoulder and neck conditions were "anatomically not possible secondary to his lumbosacral condition."  An updated opinion as to aggravation is needed in light of additional treatment records, and with consideration of lay evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must associate with the claims file any outstanding VA treatment records for the Veteran since December 2015, to include the results of any imaging or diagnostic tests for the neck and shoulders.  If there are no such records, this should be noted in the claims file.

2.  Then, forward the entire claims file to the February 2013 VA examiner for the Veteran's shoulders and neck, or to another appropriate examiner if that individual is not available, for an addendum with etiology opinions.  (The Veteran should not be scheduled for a full VA examination unless deemed necessary by the examiner.)

The examiner should respond to the following questions, based upon a review of the entire claims file:

(a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's currently diagnosed left or right shoulder disabilities (to include diagnosed djd) were incurred as a result of the in-service MVA on November 18, 1983?  The examiner must address the Veteran's pertinent medical history, including medical records that note the Veteran suffered a contusion to the left shoulder following the MVA.  

If the examiner believes that there was an intervening injury to the shoulder, the examiner should discuss whether any portion of a current shoulder disability is as likely as not attributable to any in-service incident.


(b)  Is it at least as likely as not that the Veteran's current neck disability was incurred as a result of the November 19, 1983, MVA during service?  

If the examiner believes that there was an intervening injury to the neck, the examiner should discuss whether any portion of a current neck disability is as likely as not attributable to any in-service incident. 

(c)  If there is no direct relationship to the MVA in service, is it at least as likely as not that the Veteran's current left or right shoulder disability or neck disability was caused or aggravated (meaning worsened beyond its natural progression) as a result of his service-connected lumbosacral spine disability?

(d)  In responding to all of the above questions, the examiner must provide an explanation or analysis for any opinion offered, which must be consistent with a review of the available lay and medical evidence.  

Per the Joint Motion, the examiner should specifically address the significance of the Veteran's in-service MVA and notations of related left shoulder contusion and pain.  The examiner should also address the significance of the notations of head pain and throat contusion in relation to the November 1983 MVA.

The examiner should not rely on the November 18, 1983, separation examination and accompanying self-report of medical history, because these were conducted one day prior to the MVA in service.  

Further, the examiner should consider reports as to the nature and timing of the Veteran's symptoms from the Veteran and other lay witnesses, to include during the 2011 hearing and in August 2013 statements, as well as for evaluation and treatment purposes.  

The examiner should discuss the significance, if any, of the reports of post-service MVAs in 1992, 1997, and 2005; as well as injuries or overuse through boxing as noted in VA treatment records, and the Veteran's post-service work history in logging, construction, and primarily as an auto mechanic.

The examiner should also consider pertinent post-service medical evidence, to include a July 2000 VA treatment record noting shoulder degeneration, as well as the information and opinions in prior VA examination reports in October 2007, May 2008, December 2008 with a July 2009 addendum, and February 2013 with a September 2013 addendum.  

The examiner may not rely solely on medical evidence, but should consider such information along with the lay statements.  The examiner may reject lay statements, but must provide a reason for doing so.  

3.  In order to avoid future remands in this case, the AOJ must ensure that the opinions provided by the examiner are in compliance with the Board's directives and, if not, return the report to the examiner or schedule an examination and obtain the directed opinions from another examiner.  

4.  If any benefit sought on appeal remains denied, the AOJ must provide a Supplemental Statement of the Case to the Veteran and his appointed representative, before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  All claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

